Exhibit 10.3

TOWER BANCORP, INC.

GRAYSTONE TOWER BANK

2009 DIRECTOR FEES1

(Effective April 1, 2009)

 

Annual Retainers:   Board members must attend in person or by phone 75% of
meetings (Board and Committee meetings combined)
to be paid retainer. Fees are paid quarterly.

 

Chairman

   $ 22,000

Audit Committee Chair

   $ 15,000

All Other Outside Directors

   $ 12,000

 

Board Meeting Fees:   Per regular Board meeting attended; no fee for Committee
meetings.

 

Holding Company

   $ 600

Bank

   $ 600

 

1

Outside Directors Only